Citation Nr: 1448444	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-41 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 27, 2006, for the award of service connection for lumbar spine spondylosis with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1980.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in February 2011.  Because this Veterans Law Judge is no longer employed by the Board, the Veteran was asked in August 2014 if he wished to appear at another hearing.  See 38 C.F.R. § 20.707 (2014).  The Veteran provided a response that he did not wish to appear at another hearing, and requested that his case be decided based upon the evidence of record.  Therefore, no further action concerning a Board hearing must be taken.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision which denied an effective date prior to April 26, 2006, for the award of service connection for lumbar spine spondylosis with degenerative disc disease.  

The Board remanded the Veteran's claim for additional development in January 2012.  The AOJ complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, the Board finds that the Veteran's claim for an earlier effective date for the award of service connection for lumbar spine spondylosis requires further development prior to adjudication by the Board.

A review of the record reflects that the Veteran submitted a statement in April 2012 requesting revision based upon clear and unmistakable error (CUE) regarding a November 1980 denial of service connection for a back condition.  The Veteran's CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the introduction section above, a claim for revision based upon 
CUE regarding service connection for a back condition is being referred for adjudication in light of the Veteran's submissions, particularly the documents submitted in April 2012. 

The pending claim for revision of the November 1980 decision denying service connection for a back condition based upon CUE is inextricably intertwined with the Veteran's claim for entitlement to an earlier effective date for the award of service connection for lumbar spine spondylosis that is currently on appeal.  Therefore, consideration of the earlier effective date claim must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  First, as it may be intertwined with the issue on appeal, the AOJ should complete all appropriate actions to adjudicate the appellant's claim for revision of the November 1980 decision denying service connection for a back condition based upon CUE based upon the evidence of record.

2.  Then, after undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claim of entitlement to an earlier effective date for the award of service connection for lumbar spine spondylosis.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



